Citation Nr: 1013557	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-16 426A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric condition, to include generalized anxiety 
disorder and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected sleep apnea. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1992 to 
February 1993, January 1995 to July 1997, and February 2003 
to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
PTSD and hypertension.

The issue of entitlement to service connection for an 
acquired psychiatric condition, to include generalized 
anxiety disorder and PTSD, addressed in the REMAND portion of 
the decision below, is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was diagnosed with hypertension within one year 
of separation from a period of active service.


CONCLUSION OF LAW

Hypertension may be presumed to have been incurred or 
aggravated by the Veteran's active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, limited to the issue 
of entitlement to service connection for hypertension, to 
include as secondary to service-connected sleep apnea, the 
Board finds that a discussion as to whether VA's duties to 
notify and assist the Veteran have been satisfied is not 
required.  The Board finds that no further notification or 
assistance is necessary, and that deciding the appeal at this 
time is not prejudicial to the Veteran.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that a veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R.    § 3.303(b) (2009); Savage v. Gober, 
10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after 
discharge may still be service connected if all the evidence, 
including pertinent service records, establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Certain chronic diseases, including hypertension, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Hypertension for VA purposes is defined as diastolic blood 
pressure that is predominately 90 millimeters or greater or 
systolic blood pressure that is predominately 160 millimeters 
or greater with a diastolic blood pressure of less than 90 
mm.  Hypertension must be confirmed by readings taken 2 or 
more times on at least 3 different days.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) (2009).

The Veteran contends that he incurred hypertension in 
service.  Specifically, he claims that he underwent a Five-
Day Blood Pressure Check in May 2003, during a period of 
active service, and the results of which demonstrated 
hypertension for VA purposes.  

The Board notes that there are no records reflecting the 
Veteran's health at the time of his separation from his last 
period of active service ending in May 2004.  A September 
2006 Formal Finding of Unavailability has been associated 
with the claims file and the Veteran was notified of such.  
Thus, the May 2003 record of treatment is the only service 
treatment record available from the Veteran's last period of 
active service.  

At the time of the Veteran's May 2003 Five-Day Blood Pressure 
Check, his blood pressure was measured twice each day for 
five days.  Out of the ten total blood pressure readings, the 
Veteran demonstrated diastolic blood pressure greater than 90 
millimeters on nine occasions.  While the Veteran 
demonstrated diastolic blood pressure that was predominately 
90 millimeters or greater at the time of his May 2003 in-
service treatment, he was not diagnosed with hypertension at 
that time.    

The Veteran's VA treatment records dated in September 2004 
indicate that he was diagnosed with hypertension.  Thus, as 
the Veteran was diagnosed with hypertension within one year 
of his separation from service, he is entitled to service 
connection on a presumptive basis.  38 U.S.C.A. §§ 1110, 
1112, 1113; 38 C.F.R.   §§ 3.307, 3.309.

As the evidence of record demonstrates that the Veteran is 
entitled to service connection for hypertension on a 
presumptive basis, further inquiry as to entitlement to 
service connection for hypertension on a direct basis, or on 
a secondary basis related to service-connected sleep apnea, 
is not required.  


ORDER

Service connection for hypertension, to include as secondary 
to service-connected sleep apnea, is granted, subject to the 
laws and regulations governing monetary awards.


REMAND

Additional development is needed prior to further disposition 
of the claim of entitlement to service connection for an 
acquired psychiatric condition, to include generalized 
anxiety disorder and PTSD.

As a preliminary matter, the Board notes that in addition to 
PTSD, VA treatment records indicate that the Veteran also has 
been diagnosed with generalized anxiety disorder.  Although 
the Veteran has not specifically raised a claim for service 
connection for a psychiatric disorder other than PTSD, the 
Board must nonetheless consider this possible additional 
entitlement.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record).

Thus, in considering the Veteran's entitlement to service 
connection for generalized anxiety disorder, the Board notes 
that the Veteran's service treatment records dated in July 
1995 indicate that he was diagnosed with low-level anxiety.  
The Veteran has received VA psychiatric treatment and was 
diagnosed with generalized anxiety disorder in October 2004.

The Board notes that there are no records reflecting the 
Veteran's health at the time of his separation from his last 
period of active service ending in May 2004.  A September 
2006 Formal Finding of Unavailability has been associated 
with the claims file and the Veteran was notified of such.

As the Veteran demonstrates current generalized anxiety 
disorder, and there is record of low-level anxiety during 
service, a medical opinion as to whether there exists a 
relationship between the two conditions is required.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that a veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2009).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994). 

The Veteran contends that he has PTSD related to alleged in-
service stressors in Iraq and Kuwait, warranting service 
connection PTSD.  See 38 C.F.R. § 3.304(f).  The Veteran's 
service personnel records indicate that during his period of 
active service from February 2003 to May 2004, he was 
stationed in Kuwait from May 19, 2003 to July 3, 2003, and in 
Iraq from July 3, 2003 to March 16, 2004.  His military 
occupational specialty at that time is listed as technical 
engineer supervisor.  The Veteran's service personnel 
records, including his service separation form, show no 
awards or decorations for combat service.  

Post-service treatment records show that the Veteran has 
received VA psychiatric treatment, and that he was diagnosed 
with PTSD in as early as September 2004.

The Veteran's claim has been denied on the basis that his 
alleged in-service stressors have not been verified.  A 
February 2006 Formal Finding indicates that the RO determined 
that there was a lack of information required to verify the 
Veteran's alleged in-service stressors.  Subsequent to the 
February 2006 Formal Finding, however, the Veteran has 
submitted his own statements, as well as those of two of his 
fellow service members regarding his alleged in-service 
stressors.  

The Veteran, in a statement dated in May 2008 reported that 
he arrived at Forward Operating Base (FOB) Eagle near Balad 
as they were experiencing incoming mortar attacks.  The 
Veteran reported that as he approached the base he heard the 
sounds of artillery fire and that a First Sergeant came 
running out of a building and yelled at him to get inside.  
The Veteran reported that he took cover.  One of the 
Veteran's fellow service members, in a statement dated in 
July 2008, reported that the mortar attack on FOB Eagle 
occurred in late summer 2003.  

In the Veteran's May 2008 statement, he also reported that he 
followed a convoy of heavy vehicles near FOB Packhorse and 
witnessed an improvised explosive device (IED) destroy the 
vehicles from 200 to 300 meters away.  The Veteran reported 
that subsequent to the IED detonation he "pulled security" 
and was able to see the vehicles as they were towed away.  
The Veteran reported that he saw blood in one of the 
vehicles.  One of the Veteran's fellow service members, in a 
statement dated in July 2008, reported that the IED 
detonation occurred near the south arches of Tikrit in the 
late summer or early fall 2003. 

These are in-service stressors that may be capable of 
verification, and an attempt at verification may be made on 
this basis.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002) (mortar/rocket attack may in some cases be a 
satisfactory stressor for PTSD).

As the Veteran did not engage in combat, the alleged in-
service stressors must be verified by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  Because 
no attempt to verify stressors through the United States Army 
& Joint Services Records Research Center (JSRRC) has yet been 
made, the RO should attempt to verify the listed stressors 
through JSRRC.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran another 
opportunity to supplement the record 
with any additional details concerning 
his alleged in-service stressors 
including the date (i.e. month and 
year) and location of said occurrences; 
the names of individuals injured or 
killed; "buddy statements" containing 
verifiable information, to include time 
periods, regarding the events claimed 
as "stressors" during his military 
service; and any other information 
which could be used to substantiate the 
PTSD claim.

The Veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be as specific as possible, 
because without such details an 
adequate search for verifying 
information cannot be conducted.

2.  Forward the Veteran's statement of 
alleged in-service stressors, with the 
details provided by his fellow service 
members, as well as copies of his 
service personnel records and any other 
relevant evidence, to the JSRRC.  
Request that JSRRC attempt to verify 
the alleged stressors.  A specific 
request should be made for report of a 
mortar attack of FOB Eagle in July - 
August 2003, equipment loss or 
casualties on a heavy vehicle convoy by 
IED near FOB Packhorse and the south 
arches of Tikrit in August - September 
2003.  Request that JSRRC provide the 
unit history for the Veteran's unit.  
If more detailed information is needed 
for such research the Veteran should be 
given the opportunity to provide it.  
If a negative response is received from 
JSRRC, the claims file must be properly 
documented in this regard.

3.  Thereafter, schedule the Veteran 
for a VA psychiatric examination for 
the purpose of ascertaining whether it 
is at least as likely as not (at least 
a 50 percent probability) that the 
Veteran's generalized anxiety disorder 
is related to his active service, 
specifically, his July 1995 diagnosis 
of low-level anxiety.  

If, and only if one or more of the 
alleged in-service stressors is 
verified, request that the examiner 
opine as to whether PTSD found present 
is related to service.

a. Prior to the examination, specify 
for the examiner the in-service 
stressor or stressors that it is 
determined is/are established by the 
record, and the examiner must be 
instructed that only that/those 
event(s) may be considered for the 
purpose of determining whether the 
Veteran was exposed to one or more 
stressors in service.

b. The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological 
studies, should be accomplished.

c. If a diagnosis of PTSD is 
appropriate, the examiner should 
specify:  (1) whether each alleged in-
service stressor found to be 
established by the evidence of record 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the record and found to 
be sufficient to produce PTSD by the 
examiner.  

d. If the examination results in a 
psychiatric diagnosis other than PTSD 
or generalized anxiety disorder, the 
examiner should offer an opinion as to 
the etiology of such psychiatric 
disorder, to include whether it is at 
least as likely as not (at least a 50 
percent probability) that any currently 
demonstrated psychiatric disorder, 
other than PTSD or generalized anxiety 
disorder, is related to the Veteran's 
active service.

The claims file should be made 
available to the examiner for review in 
conjunction with the opinion or 
examination, and the examiner should 
note such review. 

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination 
findings, historical records, and 
medical principles.  The examiner 
should fully articulate a sound 
reasoning for all conclusions made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to any scheduled 
examination.

4.  Then, readjudicate the Veteran's 
claim of entitlement to service 
connection for an acquired psychiatric 
condition, to include generalized 
anxiety disorder and PTSD, considering 
any additional evidence added to the 
record.  If the action remains adverse 
to the Veteran, provide him and his 
representative with a Supplemental 
Statement of the Case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, return the case 
to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested by the above-
described remand directives is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
Therefore, the Veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2009) failure to cooperate by 
not attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


